          Case 1:19-cr-00462-KPF Document 56 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                     v.                               19 Cr. 462 (KPF)

ALADE KAZEEM SODIQ,                                        ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The hearing currently scheduled in this matter on October 8, 2020, is

hereby ADJOURNED to November 18, 2020, at 11:30 a.m. The hearing will

proceed in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York, 10007.

      It is further ORDERED that the time from October 2, 2020, through

November 18, 2020, is hereby excluded under the Speedy Trial Act, see 18

U.S.C. § 3161(h)(7)(A). The Court has determined that such exclusion best

serves the ends of justice and outweighs the best interests of the public and

the defendant in a speedy trial, as this time will permit the defense to continue

to review discovery and the parties to explore a potential disposition of this

matter.

      SO ORDERED.

Dated: October 2, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
